DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021, 9/30/2021 and 3/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0028278 in view of Huang et al. US 10083974.
Re claim 1, Lee teaches a nonvolatile memory device (fig14) comprising: 
a plurality of transistors (MT10, fig16, [102]), each of the plurality of transistors being of a field effect type and having a gate electrode (G1, M1, E1 and GI1, fig14, [74]) and a channel region (C1, fig14, [69]), wherein the gate electrode includes: 
a tunnel insulating film (GI1, fig14, [74]) covering the channel region (C1, fig14, [69]); 
a first current collector film (G1, fig14, [74]) disposed on a side opposite to the channel region with respect to the tunnel insulating film (GI1, fig14, [74]); 
an ion conductor film (M1, fig14, [74]) disposed between the tunnel insulating film (GI1, fig14, [74]) and the first current collector film  (G1, fig14, [74]); and
a second current collector (E1, fig14, [74]) film disposed directly above the tunnel insulating film (GI1, fig14, [74]).
Lee is silent regarding a first electrode film disposed between the tunnel insulating film and the ion conductor film, the first electrode film being in contact with the ion conductor film; a second electrode film disposed between the ion conductor film and the first current collector film, the second electrode film being in contact with the ion conductor film; and a second current collector film disposed between the tunnel insulating film and the second electrode film.
Huang teaches an ionic species moving layer (131-133, fig2B, col3 line 5-15) comprising a first electrode film (131, fig2B, col3 line 10) disposed directly above a ion conductor film (132, fig2B, col3 line 11), the first electrode film (131, fig2B, col3 line 10) being in contact with the ion conductor film (132, fig2B, col3 line 11); a second electrode film (133, fig2B, col3 line10) disposed directly under the ion conductor (132, fig2B, col3 line 11), the second electrode film (133, fig2B, col3 line10) being in contact with the ion conductor film (132, fig2B, col3 line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Huang to replace M1 of Lee with 131-133 of Huang. The motivation to do so is to use nanobatteries to regulate the ionic concentration and reduce read/write noise (Huang, col1 line35-55).
Re claim 2, Lee modified above teaches the nonvolatile memory device according to claim 1, wherein the first electrode film (Huang, 131 as anode in synaptic plasticity with reverse voltage applied, fig2B, col5 line 30-50) functions as a positive electrode to the ion conductor film, and the second electrode film (Lee, 133 as cathode in synaptic plasticity with reverse voltage applied, fig2B, col5 line 30-50) functions as a negative electrode to the ion conductor film.
Re claim 3, Lee modified above teaches the nonvolatile memory device according to claim 1, wherein the first electrode film (Huang, 131 as cathode during write operation, fig2B, col5 line 30-50) functions as a negative electrode to the ion conductor film, and the second electrode film (Huang, 133 as anode during write operation, fig2B, col5 line 30-50) functions as a positive electrode to the ion conductor film.
Re claim 4, Lee modified above teaches the nonvolatile memory device according to claim 1, wherein the first electrode film (Huang, 131 ~10nm, fig2B, col5 line 4) is thinner than the ion conductor film (Huang, 132~20-100nm, fig2B, col4 line 60), and the second electrode film (Huang, 133 ~3nm, fig2B, col4 line 50) is thinner than the ion conductor film.
Re claim 6, Lee modified above teaches the nonvolatile memory device according to claim 1, wherein the first electrode film and the second electrode film each comprise at least one of an electron-ion mixed conductor, an alkali metal, and an alkaline earth metal (Huang, 131, 133, fig2B, col4 line 52 col5 line 5).
Re claim 7, Lee modified above teaches the nonvolatile memory device according to claim 1, wherein the first electrode film, the ion conductor film, and the second electrode film constitute a secondary battery (Huang, fig2B).
Re claim 8, Lee modified above teaches the nonvolatile memory device according to claim 7, wherein the secondary battery is a lithium battery or a magnesium battery (Huang, 132 with lithium, fig2B, col4 line55-65).
Re claim 9, Lee modified above teaches the nonvolatile memory device according to claim 7, wherein the nonvolatile memory device stores analog information in the transistor as an electromotive force of the secondary battery (Lee M1 replaced by Huang 131-133).
Re claim 10, Lee modified above teaches the nonvolatile memory device according to claim 9, wherein the nonvolatile memory device accumulates charges in the second electrode film from the channel region through the tunnel insulating film, and stores the analog information in the transistor (Lee M1 replaced by Huang 131-133 and operate during write operation. Intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).
Re claim 11, Lee modified above teaches the nonvolatile memory device according to claim 10, wherein the transistor further has a source electrode (Lee, S1, fig14, [69]) and a drain electrode (Lee, D1, fig14, [69]) adjacent to both sides of the channel region along the tunnel insulating film, and the nonvolatile memory device observes a drain current flowing between the drain electrode and the source electrode and reads the analog information from the transistor (Lee M1 replaced by Huang 131-133 and operate during read operation. Intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).



Re claim 13, Lee teaches a nonvolatile memory device (fig14) comprising: 
a plurality of transistors (MT10, fig16, [102]), each of the plurality of transistors being of a field effect type and having a gate electrode (G1, M1, E1 and GI1, fig14, [74]) and a channel region (C1, fig14, [69]), wherein the gate electrode includes: 
a tunnel insulating film  (GI1, fig14, [74]) covering the channel region (C1, fig14, [69]); 
a current collector film (G1, fig14, [74]) disposed on a side opposite to the channel region with respect to the tunnel insulating film; 
an ion conductor film (M1, fig14, [74]) disposed between the tunnel insulating film and the current collector film; 
Lee is silent regarding a first electrode film disposed between the tunnel insulating film and the ion conductor film, the first electrode film being in contact with the ion conductor film; and a second electrode film disposed between the ion conductor film and the current collector film, the second electrode film being in contact with the ion conductor film.
Huang teaches an ionic species moving layer (131-133, fig2B, col3 line 5-15) comprising a first electrode film (131, fig2B, col3 line 10) disposed directly above a ion conductor film (132, fig2B, col3 line 11), the first electrode film being in contact with the ion conductor film; and a second electrode film  (133, fig2B, col3 line10) disposed directly under the ion conductor (132, fig2B, col3 line 11), the second electrode film being in contact with the ion conductor film.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Huang to replace M1 of Lee with 131-133 of Huang. The motivation to do so is to use nanobatteries to regulate the ionic concentration and reduce read/write noise (Huang, col1 line35-55).


Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812